     Case 4:19-cv-00016-MW-EMT Document 31 Filed 05/14/20 Page 1 of 2




         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

JAMES W. McGRIFF,

            Petitioner,

v.                                    Case No. 4:19cv16-MW/EMT

MARK S. INCH, Secretary,
Florida Department of
Corrections,

          Respondent.
_________________________/

       ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 27, and has also reviewed de novo Petitioner’s

objections to the report and recommendation, ECF No. 30. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Petitioner’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating, “The

petition for writ of habeas corpus, ECF No. 1, is DENIED. A Certificate of

Appealability is DENIED.” The Clerk shall also close the file.

      SO ORDERED on May 14, 2020.

                                      s/Mark E. Walker
                                      Chief United States District Judge
Case 4:19-cv-00016-MW-EMT Document 31 Filed 05/14/20 Page 2 of 2
